DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed August 27, 2021, with respect to the objections to the drawings, the specification, and claims 4, 9, 13, and 18 have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see pages 1-2 of the remarks, filed August 27, 2021, with respect to 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 8, 9, and 15-18 has been withdrawn. 
Applicant’s arguments, see pages 2-6 of the remarks, filed August 27, 2021, with respect to 35 U.S.C. §102(a)(2) and 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of claims 1-19 has been withdrawn. 

Drawings
The drawings were received on August 27, 2021.  These drawings are acceptable by the examiner.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “input units” recited in claims 1, 10, and 19; the “transducer” recited in claim 8; and the “transducers” recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claims 1-5, 7-14, and 16-21 are objected to because of the following informalities:  

1. (Currently Amended) A method comprising:
receiving, by respective input units of a system comprising a processor, input signals, the input signals comprising a target signal and respective noise signals;
synchronizing the input signals, resulting in synchronized input signals; 
separating the synchronized input signals into the target signal and the respective noise signals;

selecting the target signal based on the respective directional information.

2. (Currently Amended) The method of claim 1, wherein the synchronizing the plurality of input signals comprises:
detecting respective noise segments in respective input signals, resulting in detected noise segments;
calculating a cross-correlation value between the detected noise segments to obtain a time delay between the detected noise segments; and
performing the synchronizing of the input signals based on the obtained time delay.

10. (Currently Amended) A system[[,]] comprising:
input units that receive input signals comprising a target signal and respective noise signals;
a processor; and
a memory storing computer readable instructions which when executed by the processor, cause the processor to:
synchronize the input signals, resulting in synchronized input signals; 

extract respective directional information associated with the target signal and the respective noise signals, the respective directional information representative of respective directions from the respective input units with respect to at least one position of at least one source of the target signal and the respective noise signals; and
isolate the target signal based on the respective directional information.

18. (Currently Amended) The system of claim 17, wherein the synchronized input signals are representative of one of a group of signals of different type, the group of signals comprising:
an audio signal of an audio type;
an electroencephalography (EEG) signal of an EEG type;
an electromyography (EMG) signal of an EMG type;
an image signal of an image type; or 
a radio frequency (RF) signal of an RF type.

19. (Currently Amended) A non-transitory computer-readable storage medium, storing instructions which when executed by a processor, cause the processor to perform operations comprising:
receiving, by respective input units, input signals, the input signals comprising a target signal and respective noise signals;
synchronizing the input signals, resulting in synchronized input signals; 

extracting respective directional information associated with the target signal and the respective noise signals, the respective directional information representative of respective directions from the respective input units with respect to at least one position of at least one source of the target signal and the respective noise signals; and
identifying the target signal based on the respective directional information.

21. (Currently Amended) The non-transitory computer-readable storage medium of claim 19, wherein the synchronizing the input signals comprises:
detecting respective noise segments in respective input signals, resulting in detected noise segments;
cross-correlating the detected noise segments to obtain a time delay between the detected noise segments; and
performing the synchronizing of the input signals based on the time delay.

Claims 3-5 and 7-9 depend either directly or indirectly from claim 1, therefore they are also objected.
Claims 11-14, 16, and 17 depend either directly or indirectly from claim 10, therefore they are also objected.
Claim 20 depends from claim 19, therefore it is also objected.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The claimed limitation “input units that receive input signals” in claim 10 and similar language recited in claims 1 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed subject matter “isolate the target signal based on the respective directional information” recited in last line of the amended claim 10 and the claimed subject matter “identifying the target signal based on the respective directional information” recited in last line of the amended claim 19 raise the issue of new matter 
Claims 2-5 and 7-9 depend either directly or indirectly from claim 1, therefore they are also rejected.
Claims 11-14 and 16-18 depend either directly or indirectly from claim 10, therefore they are also rejected.
Claims 20 and 21 both depend from claim 19, therefore they are also rejected.

Allowable Subject Matter
Claims 1-5 and 7-9 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/Young T. Tse/Primary Examiner, Art Unit 2632